Citation Nr: 1546876	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-24 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for glaucoma.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1954 to September 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Oakland, California Department of Veterans Affairs Regional Office (RO).  

In the April 2012 notice of disagreement, the Veteran initiated an appeal of the rating assigned for his service-connected low back disability.  However, in a statement submitted in August 2013, the Veteran agreed with the July 2013 statement of the case continuing the 10 percent rating assigned for his service-connected back disability, effectively discontinuing any appeal on that issue.  Therefore, the only issue currently before the Board is the issue of entitlement to service connection for glaucoma. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

The Veteran asserts that he is entitled to service connection for glaucoma, which he reported was diagnosed in May 1975, only eight months following separation from active service.  The Veteran has reported that the records from his early glaucoma treatment and initial diagnosis are not available as his original doctor retired many years ago and the records were destroyed.  However, a November 2009 private treatment record confirms that the Veteran has a current diagnosis of glaucoma and the Veteran's wife, a registered nurse, submitted a statement corroborating the Veteran's reports that he was diagnosed with and began receiving treatment for glaucoma in May 1975.  The Board finds no reason to doubt the credibility of the lay statements of the Veteran or his wife.  

In light of the Veteran's current diagnosis of glaucoma and the lay statements from the Veteran and his wife documenting their reports that the Veteran's glaucoma was diagnosed in May 1975, only eight months following his separation from active service, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any currently diagnosed glaucoma.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, attempts to identify and obtain any outstanding, current treatment records should be made before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed lung disease.  Any indicated studies should be performed.  The claims file must be reviewed by the examiner and the report should note that review.  The rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's glaucoma was incurred in active service.  The examiner should assume that the Veteran and spouse are credible historians and should consider their lay testimony. 

3.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

